In re: Ronald Clesi applying for writ of mandamus (Parish of Orleans).
Writ denied: The minute entry and order of October 13 and 14, 1977, show that the petitioner was granted credit for presen-tence incarceration from February 5 through April 11,1975, per copies sent with this order to the applicant and to the Warden of the Dixon Correctional Institute. Assuming that the dates are correct, the petitioner states no claim for which he has not already received the relief requested. The petitioner is not entitled to credit on the present charges for presentence incarceration October 27, 1975 to November 3, 1976 on other charges, for which applicant received credit when sentenced on these other charges.